September 29, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE INTEREST OF J.J.R.P., A CHILD

NO. 14-16-00668-CV

                     ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on April 20, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Briony Phillipa Pessell.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.